Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 14, 15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holube et al. (US 6198830 B1)
Regarding claim 1, Holube discloses a method for operating a hearing aid system (Fig. 1) in a current acoustic environment, the hearing aid system having a signal processor (Fig. 1: 4-9), which comprises the steps of:
generating, via the signal processor, an output signal from an input signal by amplifying the input signal by a gain factor (Fig. 1: output of multiplier is generated by amplifying input (output of 5) by gain factor of AGC circuit 7);
outputting the output signal via a receiver (11, receives output of 10) of the hearing aid system (detx7, col. 4, top paragraph);
setting the gain factor by an automatic gain control (7), which has a dynamic range processor operated with a dynamic range scheme (dynamics compression scheme) defining the gain factor in dependence on a level of the input signal (detx7, col. 4, top paragraph);
operating the hearing aid system in a program to which the dynamic range scheme is assigned, with which the dynamic range processor is operated during operation in the program (implicitly disclosed);
determining at least one situation parameter (modulation frequency) characterizing the current acoustic environment (detx7, col. 4, top paragraph); and
during operation in the program, modifying an assigned dynamic range scheme depending on the at least one situation parameter, so that the dynamic range processor is operated with a modified dynamic range scheme (detx12, col. 4, lines 37-50: AGC parameters based on modulation frequency).
Regarding claim 2, Holube discloses the method according to claim 1, wherein the dynamic range processor is a compressor, so that the dynamic range scheme is a compression scheme (detx7, col. 4, top paragraph).
Regarding claim 14, Holube discloses the method according to claim 1, wherein the one program is a universal program (it is usable in any situation).
Regarding claim 15, Holube discloses the method according to claim 1, wherein the dynamic range scheme is modified as a function of frequency (detx14, col. 2, lines 36-43).
Regarding claim 19, Holube discloses a hearing aid system, comprising:
a signal processor (Fig. 1: 4-9) configured to carry out a method according to claim 1; and
a receiver (11, receives output of 10) for outputting the output signal.

Allowable Subject Matter
Claim 3-13, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 3-13, 16-18, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687